Dismissed and Memorandum Opinion filed September 3,
2009.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-05-00157-CV
____________
 
ROGER H. BROACH and COURTNEY SMITH, Appellants
 
V.
 
DWIGHT E. WHITFIELD and DWIGHT=S MOVING COMPANY, Appellees
 

 
On Appeal from the
333rd District Court
Harris
County, Texas
Trial Court Cause
No. 04-48369
 

 
M E M O R
A N D U M  O P I N I O N
This is an appeal from a judgment signed December 7, 2004.  On
July 28, 2005, this court abated this appeal because appellant Roger Broach
petitioned for voluntary bankruptcy in the United States Bankruptcy Court for
the Southern District of Texas, under cause number 05-80565-G3-13.  See
Tex. R. App. P. 8.2.  
Through the Public Access to Court Electronic Records (PACER)
system, the court has learned that the bankruptcy case was closed on November
22, 2005.  The parties failed to advise this court of the bankruptcy court
action.




On July 23, 2009, this court issued an order stating that
unless any party to the appeal filed a motion demonstrating good cause to
retain the appeal within twenty days of the date of the order, this appeal
would be dismissed for want of prosecution.  See Tex. R. App. P.
42.3(b).  Appellants filed a response including copies of relevant bankruptcy
documents on August 12, 2009.  
In their response, appellants acknowledge that Broach=s 2005 Chapter 13 bankruptcy case was
closed in late 2005.  Broach filed another Chapter 13 case in 2007, which was
converted to Chapter 7, and an order of discharge was signed and entered on
November 20, 2008.  Appellees were scheduled creditors.  Accordingly, Broach=s appeal has been rendered moot. 
According to the response, the other appellant, Smith, filed
a Chapter 13 proceeding in 2009, and the case was dismissed on April 9, 2009. 
Although the response states Smith wants to continue her appeal, she has not
demonstrated good cause.  No brief has been filed.  The latest bankruptcy case
was dismissed over four months ago, and Smith did not notify this court of the
bankruptcy court action until the recently filed response to our order to show
cause.  In addition, according to appellants= response, neither appellant had an
active bankruptcy case during 2006, and no action was taken to reinstate this
appeal.
Accordingly, we reinstate the appeal and order it dismissed.
 
PER CURIAM
 
Panel consists of Chief Justice
Hedges and Justices Seymore and Sullivan.